Case 2:20-cv-00966-NR Document 243 Filed 07/29/20 Page 1 of 1

Client Ref.:
AFFIDAVIT OF SERVICE

In the United States District Court for the Western District of Pennsylvania
Docket Number: 2:20-CV-00966-NR
Filed On: 6/30/2020

 

Donald J. Trump for President, Inc.
Plaintiff(s),
vs.

Kathy Boockvar, in her capacity as Secretary of the Commonwealth of Pennsylvania, et al.
Defendant(s).

 

State of Pennsylvania: County of Blair ss: Ray Benton, being duly sworn, deposes and says: that deponent is not a party to this action, is
over 18 years of age and resides in the State of Pennsylvania.

That on 7/9/2020 at 9:37 AM., at 116 West Market Street, Suite 205, McConnellsburg, PA 17233
Deponent attempted to serve the within Civil Cover Sheet; Local Rule 7.1 Disclosure Statement; Praecipe of

Appearance; Certificate of Service; Summons in a Civil Action; Verified Complaint for Declaratory and
Injunctive Relief; Motion for Speedy Declaratory Judgment and Expedited Discovery; Certificate of Service;

(Proposed) Order Granting Plaintiffs’ Motion for a Speedy Declaratory Judgment and Expedited Discovery
On Karen M. Hann-McFadden, Fulton County- Director of Election & Voter Registration

GOVERNMENTAL: A governmental subdivision by delivering thereat a true copy of each to Stuart Ulch personally, deponent knew
said governmental subdivision so served to be the governmental subdivision described in legal papers and knew said individual to be

County Commissioner / Authorized to accept service thereof.

DESCRIPTION: Deponent further states that the description of the person actually served is as follows:
Gender: Male Race/Skin: White Age: 51 - 65 Yrs. Weight: 240-260lbs Height: 5' 9" - 6' 0" Hair: Brown Other:

Stuart accepted and signed for the documents without an issue.

 

Commonwealth of Pennsylvania - Notary Seal
LoriS. Claar, Notary Public
Blair County
My commission expires October 22, 2022
Commission number 1027191
Member, Pennsylvania Association of Notaries

Sworn to before me on 7/14/2020 LF
AN C2 xX Lau, Pd
\ Q OQ Ray Benton

NOTARY PUBLIC 7 PPLS Ref# 20-17303
isSion Expiration | ol 2 | 2022
Process Plus Legal Service LLC

2800 Turnpike Drive, Suite 1, Hatboro, PA 19040

 

 

 

 
